21-11298-lgb         Doc 46       Filed 09/09/21 Entered 09/09/21 13:30:50       Main Document
                                               Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

In re:                                                       Case No: 21-11298-LGB
         286 Rider Ave Acquisition LLC,                      Chapter 11

                                             Debtor.
-------------------------------------------------------x

                        CASE MANAGEMENT AND SCHEDULING ORDER
         On July 16, 2021, the Court entered the Order Granting 286 Rider Ave Acquisition LLC’s
Ex Parte Motion for Entry of an Order Pursuant to Bankruptcy Rule 2004 Authorizing Discovery
Examinations of (I) Toby Moskovits and (II) Michael Lichtenstein docketed at ECF No. 5 (“2004
Order”).
         On August 30, 2021, the Court entered the Order Denying the Motion of 286 Rider Ave
Development LLC Pursuant to Federal Rule of Bankruptcy Procedure 9023 and Federal Rule of
Civil Procedure 60 for Relief from Order Pursuant to Bankruptcy Rule 2004 Authorizing
Discovery Examinations of (I) Toby Moskovits and (II) Michael Lichtenstein docketed at ECF
No. 40 in which it also extended the deadline in the 2004 Order to September 3, 2021, at 5:00
p.m. (ET) (“Scheduling Order”).

         On September 9, 2021, the Court held a conference, and it is hereby ORDERED as
follows:

     1. 286 Rider Ave Development LLC, Toby Moskovits and Michael Lichtenstein are
         obligated to respond and produce all documents responsive to the debtor’s document
         request by no later than 5:00 pm on September 14, 2021. Such document requests were
         previously served by the debtor and are annexed as Schedule I and Schedule II of the
         2004 Order at ECF no. 5.
     2. The parties shall conduct an examination under oath of Toby Moskovits on September
         17, 2021 and shall conduct an examination under oath of Michael Lichtenstein on
         September 20, 2021 unless the parties are able to agree on other dates for such
         examinations which must be completed by no later than September 20, 2021.
     3. The debtor may seek sanctions in the event of non-compliance with this Order.
21-11298-lgb    Doc 46    Filed 09/09/21 Entered 09/09/21 13:30:50          Main Document
                                       Pg 2 of 2



   4. Except as set forth herein the terms and conditions of the 2004 Order and Scheduling
      Order shall remain unchanged and in full force and effect.

Dated: New York, New York
       September 9, 2021
                                                  /s/ Lisa G. Beckerman__
                                                  HON. LISA G. BECKERMAN
                                                  U.S. BANKRUPTCY JUDGE




                                              2
